DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response to the restriction/ election requirement from 9/9/2021, and the preceding response to the non-final office action from 7/22/2021 are acknowledged. 

Restriction
Applicant has amended out of the claims the previously examined compound ibogaine, and has presently elected with traverse as a species of an ibogaine derivative the compound 18-methoxicoronaridine (“18-MC”).  The ground for Applicant’s traverse is the following:

    PNG
    media_image1.png
    108
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    647
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
As noted above, Applicant has amended out of the claims the previously examined compound ibogaine, and has presently elected with traverse as a species of an ibogaine derivative the compound 18-methoxicoronaridine (“18-MC”).  In view of Applicant’s claim amendments and with a newly elected species, modified rejections have been made below. Applicant’s arguments regarding Schep have been noted, but they are rendered moot in view of Applicant’s amendments deleting ibogaine out of the claims.

Double patenting
In view of Applicant’s claim amendments, and the abandonment of the ‘842 application, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12, 14-17 and 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al., Effects of 18-methoxycoronaridine on acute signs of morphine withdrawal in rats, NeuroReport: May 11, 1998 - Volume 9 - Issue 7 - p 1283-1285, available online at https://journals.lww.com/neuroreport/fulltext/1998/05110/effects_of_18_methoxycoronaridine_on_acute_signs.4.aspx (“Rho”), further in view of Reagan-Shaw, Dose translation from animal to human studies revisited, The FASEB Journal, Vol. 22, March 2007, 659-661 (“Reagan-Shaw”, of record), Koenig et al., Anti-addiction drug ibogaine inhibits voltage-gated ionic currents: A study to assess the drug's cardiac ion channel profile, Toxicology and Applied Pharmacology, Volume 273, Issue 2, 1 December 2013, Pages 259-268 (“Koenig”), and National Institutes of Health. (2013) IND-Enabling Studies and GMP Scale-Up of 18-Methoxycoronaridine Hydrochloride (18 MC) Project Number: 1U01DA034986-01, available online at https://reporter.nih.gov/project-details/8448461 (accessed on 28 September 2013)1 (“NIH ‘981-01”).
Rho discloses that: “IBOGAINE, an alkaloid found in the root bark of the African shrub Tabernanthe iboga, has been claimed to interrupt opioid dependence in humans; in animals, it has been shown to inhibit morphine self-administration and to attenuate signs of morphine withdrawal. However, ibogaine has some neurotoxicity, and because of this, efficacious and safer congeners of ibogaine have been sought. 18-Methoxycoronaridine (18-MC), a novel iboga alkaloid congener, has been shown, in animals, to mimic the effects of ibogaine on morphine self-administration without producing any ibogaine-like neurotoxiticity. In the present study, 18-MC was shown to attenuate five of seven signs of morphine withdrawal in rats. The data suggest that 18-MC will ameliorate symptoms of opioid dependence in humans.” (Abstract) “Ibogaine, an alkaloid found in the root bark of the African shrub Tabernanthe iboga, has been claimed to interrupt the physiological and psychological aspects of the opiate addiction syndrome (H. Lotsof, U.S. patent number 4,499,096) and to suppress the multiple symptoms and physical discomfort of narcotic withdrawal (ENDABUSETM product information). Consistent with these claims, preclinical studies in animals have shown that ibogaine reduces morphine self-administration and attenuates signs of morphine withdrawal.1,2 However, ibogaine has stimulant, hallucinogenic and motor side effects that may limit its therapeutic utility. In rats, whole body tremors are prominent. Such tremors appear to be due to activation of an olivo-cerebellar pathway;3–5 at high doses, ibogaine overstimulates this pathway and damages Purkinje cells in the cerebellar vermis.5,6 18-Methoxycoronaridine (18-MC), a synthetic congener of ibogaine, has been developed with the goal of making available a safer ibogaine-like agent. In previous work, 18-MC was shown to mimic the efficacy of ibogaine in inhibiting morphine self-administration while, even at high doses, inducing neither tremors nor cerebellar toxicity.7 In the present study we showed that 18-MC attenuates signs of morphine withdrawal in physically dependent rats.” (Introduction)
In the study, rats were given on the withdrawal day an injection of 18-MC hydrochloride (10, 20 or 40 mg/kg, i.p.).
Reagan-Shaw discloses how to translate doses from animals to humans.

    PNG
    media_image3.png
    131
    382
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    263
    383
    media_image4.png
    Greyscale

Thus, per Rho, the human equivalent dose (“HED”) of the 10 mg/kg rat dose is 10 mg/kg multiplied by 6/37= 1.62 mg/kg, which for a 70 kg human translates to 114 mg.  This dose falls squarely within the disclosure of Applicant’s claimed dose range (about 5 mg to about 150 mg per day) of the independent claims.  
Applicant’s claims are not limited to a particular route of administration.  In general, the skilled artisan would know i.p. injection to be the standard means of drug administration in experimental rats.  Since the same drug is administered at the same dose as claimed by Applicant, it will provide the same average serum concentration, as well as provide the same QT interval, as per Applicant’s claims.
Further, while Rho does not explicitly discloses prescreening the patients to evaluate tolerance for prolongation of QT interval, and does not explicitly disclose the QT interval, to assess these is known in the art.
Koenig discloses, inter alia: “The plant alkaloid ibogaine has promising anti-addictive properties. Albeit not licenced as a therapeutic drug, and despite hints that ibogaine may perturb the heart rhythm, this alkaloid is used to treat drug addicts. We have recently reported that ibogaine inhibits human ERG (hERG) potassium channels at concentrations similar to the drugs affinity for several of its known brain targets. Thereby the drug may disturb the heart's electrophysiology.
Here, to assess the drug's cardiac ion channel profile in more detail, we studied the effects of ibogaine and its congener 18-Methoxycoronaridine (18-MC) on various cardiac voltage-gated ion channels. We confirmed that heterologously expressed hERG currents are reduced by ibogaine in low micromolar concentrations. Moreover, at higher concentrations, the drug also reduced human Nav1.5 sodium and Cav1.2 calcium currents. Ion currents were as well reduced by 18-MC, yet with diminished potency . . . We conclude that therapeutic concentrations of ibogaine have the propensity to prolong the QT interval of the electrocardiogram in humans. In some cases this may lead to cardiac arrhythmias.” (Abstract).  “Ibogaine, an indole alkaloid derived from the root bark of the African shrub Tabernanthe iboga, has received much attention because of its promising “anti-addictive actions” (for reviews see Alper, 2001; Maciulaitis et al., 2008). Thus, in animals, ibogaine attenuates opioid withdrawal signs and reduces the self-administration of a variety of drugs including opioids, cocaine, nicotine, and alcohol (Alper, 2001; Glick and Maisonneuve, 1998). In addition, ibogaine hampers responses that are associated with addiction, such as dopamine release in the nucleus accumbens of the brain (Benwell et al., 1996; Maisonneuve et al., 1991).” (p. 259).
Koenig further discloses, and asks the question “Is the ibogaine congener 18-Methoxycoronaridine safer than ibogaine?”  It states in this section: “In this study, besides ibogaine, we also tested its synthetic congener 18-MC, which is believed to be less toxic (Glick et al., 1996, Glick et al., 2000, Glick et al., 2001, Glick et al., 2011). We found that, similar to ibogaine, 18-MC inhibits hERG and hNav1.5 channels heterologously expressed in TSA-201 cells. For the inhibition of both these currents, however, higher concentrations of 18-MC were needed when compared to ibogaine. This suggests that the affinity of 18-MC to cardiac voltage-gated ion channels is lower than that of ibogaine. In accord, Glick et al. (2000) reported that 18-MC has a lower affinity for rat brain sodium channels than ibogaine. In principle, the lower affinities of 18-MC for cardiac ion channels suggest a reduced risk for cardiac adverse effects in comparison with ibogaine. However, 18-MC's affinity for hERG channels (IC50, 15 μM) is still close to the therapeutic concentration range (see above), if similar plasma protein binding as for ibogaine is assumed. Thus, like ibogaine, 18-MC may have the propensity to induce QT interval prolongation by hERG channel inhibition. 3- to 4-fold higher concentrations of 18-MC, however, may be needed to trigger this effect.” (p. 267, emphasis added).
Accordingly, as prolongation of QT interval is a very well-known most feared complication of therapy with ibogaine, but also of its much less toxic congener 18-MC, the skilled artisan would have been motivated at the time of the application to prescreen the subject to evaluate tolerance for prolongation of QT interval motivated by the desire to avoid such prolongation and potential consequences of it, such as sudden death, unresponsiveness to standard intervention of rapid electrolyte correction and prolonged hospitalization.
Thus, both Rho and Koenig broadly disclose treating opioid and opioid-like drug abuse, attenuating withdrawal symptoms, and preventing relapse of substance abuse.  In view of their disclosure of various aspects of anti-addictive properties of ibogaine and its congener 18-MC, it would have been obvious to the skilled artisan in view of their combined disclosure, and motivated by their extensive studies of treating various aspects of addition, to address the various aspects of opioid addiction treatment/ withdrawal/ relapse, with complete and clinically applicable studies with a reasonable expectation of success. 
Applicant’s claim 11 recites:

    PNG
    media_image5.png
    218
    606
    media_image5.png
    Greyscale

[…].
Further guidance of what this limitation of “less than about 70% of a therapeutic dose of ibogaine” means can be found in Applicant’s specification: “[0144] As defined herein, a "maintenance amount" of a drug is an amount, typically less than the therapeutically effective amount that provides attenuation and/or prevention of post-acute withdrawal syndrome in a patient. The maintenance amount of the compound is expected to be less than the therapeutically effective amount because the level of inhibition does not need to be as high in a patient who is no longer physically addicted to opioid or opioid-like drug. For example, a maintenance amount is preferably 80%, 70%, 60%, 50%, 40%, 30%, 20%, or 10% less than a therapeutically effective amount, or any subvalue or subrange there between.” 
As noted above, Rho, in further combination with Reagan-Shaw, already provides motivation to assess various doses, to include the HED dose of the 10 mg/kg rat dose, which is 1.62 mg/kg, which for a 70 kg human translates to 114 mg, with a reasonable expectation of success.  This dose falls squarely within the disclosure of Applicant’s claimed dose range (about 5 mg to about 150 mg per day) of the independent claims.  This dose is also less than 70% of other higher doses also disclosed in Rho, e.g. of 20 mg/kg rat dose (HED of 224 mg).  
Rho does not explicitly disclose lower doses, such as from about 5 mg to about 50 mg per day, per some of Applicant’s dependent claims.  However, as the art discloses, the skilled artisan would have been specifically motivated to optimize these doses, and in general, any doses of 18-MC in human patients specifically, as well as the frequency of administration.
NIH ‘986-01 is an NIH grant proposal.  It provides: “The need for new medications to treat Substance-Related Disorders (SRDs) is critical since SRDs adversely affect tens of millions of people in the U.S. alone. Currently, no medication approved by the Food and Drug Administration for the treatment of SRDs is optimal. Also, there are no medications approved for cocaine, methamphetamine or cannabis use disorders. The development and approval of new medications based upon recent advances in neuropharmacology and neuroscience has the potential to improve the lives of millions suffering with SRDs. Savant HWP, Inc. is developing a novel, orally active medication, 18-methoxycoronaridine hydrochloride (18-MC) . . . The purpose of this grant proposal is to develop and scale-up GMP production of 18-MC and to complete IND-enabling in vitro and in vivo toxicology studies in support of an IND and First Time In Human (FTIH) studies in individuals with cocaine use disorders. Current data clearly support the ongoing development of 18-MC for the treatment of SRDs. The unmet need for medications to treat cocaine use disorders underscores the importance of our post-grant strategy to move 18-MC into the clinic and FTIH studies in individuals with disorders where cue-induced drug seeking is particularly challenging, such as cocaine use . . . IND-enabling GLP dog toxicology studies will include: a dose finding study; 7- and 28-day studies with low, intermediate and high doses to identify the NOAEL; a cocaine interaction study; and a single dose cardiovascular effects study.” (Abstract text).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Rho, Koenig, Reagan-Shaw and NIH ‘986-01 in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because 18-MC was known for its anti-addition properties as a congener of ibogaine, but with a better safety profile than ibogaine, particularly as it related to lesser cardiac side effects, and minimized QT interval prolongation.  As to doses, the skilled artisan would have been further motivated to optimize these doses guided by the desire to achieve an opmimum therapeutic effect balanced against lack of toxicity and avoidance of cardiac side effects, and further because 18-MC was already being prepared for pre-clinical and clinical studies where such optimization was explicitly stated to be a part of the proposed trials.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 NIH ‘908-01 is noted as a part of it to be a grant proposal for fiscal year 2012, but it does not have a specific date as to when it became publicly available.  Koenig et al., The Anti-Addiction Drug Ibogaine and the Heart: A Delicate Relation, Molecules. 2015 Feb; 20(2): 2208–2228 (“Koenig”), cites to NIH ‘908-01 as reference 13, and points to its date as “accessed on 28 September 2013”.  As such, NIH ‘908-01 was publicly available at least as late as 28 September 2013.